Citation Nr: 1431449	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  12-11 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for coronary artery disease (CAD), to include as secondary to in-service herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel





INTRODUCTION

The Veteran served on active duty from April 1967 to February 1970, and from August 1971 to May 1989.  He is a Vietnam veteran who was awarded the Purple Heart Medal.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which denied service connection for CAD for purposes of retroactive benefits pursuant to Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).

The issue has been recharacterized as noted on the cover page to better reflect the procedural history.  According to this procedural history, the Board must first consider whether new and material evidence has been received sufficient to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for CAD has been received.  The Board will, therefore, also address in this decision the underlying claim for service connection for CAD.

In July 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing is associated with the claims file.

The reopened issue of entitlement to service connection for CAD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In June 2005, the RO denied entitlement to service connection for CAD; the decision is final.

2.  Additional evidence received since the RO's June 2005 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim of service connection for CAD, and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The RO's June 2005 denial of service connection for CAD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013). 

2.  Evidence received since the final June 2005 decision is new and material, and the claim for service connection for CAD is reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)
	
The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for CAD, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  New & Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

As previously discussed herein, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id. at 1384.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id.; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers. "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

In December 2004, the Veteran filed a claim of service connection for a heart condition.  In June 2005, the RO denied entitlement to service connection, finding no evidence that a heart condition began in or was caused by service, or that such was secondary to a service-connected condition.  The rating decision was accompanied by a notice letter.  The Veteran did not file a notice of disagreement (NOD), and the June 2005 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).  

In February 2010, the Veteran submitted a request to reopen his claim of service connection for CAD.  

In reaching the conclusion that the June 2005 decision is final, the Board is cognizant of Bond v. Shinseki, 659 F.3d 1362 (2011), which found that 38 C.F.R. 
§ 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Here, no new evidence pertinent to the issue of entitlement to service connection for CAD was received between the June 2005 rating decision and the February 2010 claim.  The June 2005 rating decision is thus final. 

Relevant evidence submitted since the June 2005 rating decision includes private cardiology records that contain diagnoses of "possible CAD."  This additional evidence is new (as it was not in existence in June 2005) and directly addresses the unestablished fact of a current disability.  In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection, the new evidence raises the reasonable possibility of substantiating the claim for service connection for that disorder.  Thus, the Board finds that this additional evidence is both new and material and that reopening of the previously denied claim for service connection for CAD is warranted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for CAD is reopened.  To this extent, the appeal is allowed.


REMAND

The Veteran contends that he has a heart condition characterized as CAD that is the result of his active service.  

The Veteran's DD 214 indicates that he served in the Republic of Vietnam from March 1968 to February 1970.  There is no evidence to show that he was not exposed to herbicides during that portion of his active duty.  Thus, he is presumed to have been exposed to herbicides during his active duty in Vietnam.  Id.

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease such as coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  

STRs show that the Veteran first complained of chest pain in September 1967 after having an appendectomy.  The impression was possible muscle spasms.  He was treated for chest pain again in February 1988, at which time a heart examination was normal.  In November 1988, it was noted that the Veteran's February 1988 chest pain was "felt to be upper gastrointestinal in origin."  An EKG revealed no significant change from a 1983 report.  A December 1988 stress test revealed "equivocal inferolateral [changes]."

A May 1989 retirement examination contains a normal clinical evaluation of the heart.  The Veteran gave a history that included shortness of breath, chest pain, and palpitations.  He reported being hospitalized for two weeks in 1988 while stationed in Korea and diagnosed with chest wall syndrome.  

There is conflicting evidence as to whether the Veteran currently has CAD.

A May 1996 private psychiatric record shows that the Veteran was treated for a "stress-related heart condition."  At that time, he gave a history that included two hospitalizations in 1995 for atrial fibrillation.  

Private treatment records dated from January 1998 to December 1998 contain diagnoses of "probable CAD" and "possible CAD" despite no clinical evidence of ischemic heart disease.  Private treatment records dated from January 1999 to December 2003 also contain diagnoses of CAD, but it appears that this was based on a history provided by the Veteran.  His heart was repeatedly normal upon examination.  

During a January 2005 VA PTSD examination, the Veteran related that he was diagnosed with viral myocarditis in 1995, which reportedly caused the two instances of atrial fibrillation.

An abnormal EKG in October 2009 resulted in a diagnosis of myocardial ischemia.

In December 2009, the Veteran was treated for dyspnea.  It was noted that the Veteran had not experienced atrial fibrillation for several years.  The diagnosis was arteriosclerotic cardiovascular disease.  

The Veteran submitted to a November 2010 VA examination.  The physician reviewed the claims file and opined that the Veteran did not have ischemic heart disease.  He noted the Veteran's history of atrial fibrillation, diabetes, hypertension, and "apparently congestive heart failure."  He also noted that the Veteran had been diagnosed in the past with probable CAD, rule out myocardial infarction, and had two normal stress tests.  

The Veteran also submitted to an April 2011 VA examination.  He reported severe chronic fatigue and swelling in both legs after several hours.  The physician reviewed the claims file and opined that the Veteran did not have ischemic heart disease.  He noted that the Veteran's distant treatment for a viral infection can cause pericardial inflammation and result in atrial fibrillation.  He explained that the same viral illness "could and likely would involve myocardium resulting in the dependent edema."  The physician acknowledged the CAD diagnosis contained in private treatment records, but noted that there was no objective evidence of ischemic heart disease.  However, the physician stated:  "He is a high risk patient for development of CAD due to his diabetes, hypertension and hyperlipidemia.  It is likely he will soon test positive for CAD or have an [i]schemic event."  (The Board notes that the Veteran is currently service-connected for diabetes.)

Treatment records from the Fairbanks Cardiology Clinic dated in January 2010 and July 2011 contain diagnoses of "possible CAD."  In September 2011, a cardiologist diagnosed "possible coronary artery disease, possibly with atypical symptoms."  A stress test showed "marked EKG ST depression with nondiagnostic echo for wall motion abnormal."  A prior nuclear stress test revealed a minimal degree of inferolateral perfusion abnormality.  The doctor noted the past history of viral myocarditis and atrial fibrillation.  He recommended that the Veteran consider cardiac catheterization and possible intervention.  In April 2012, a cardiologist noted that an October 2009 stress test "should be considered probable for significant ischemic coronary artery disease."

The Board finds that the VA examination reports are inadequate.  The April 2011 physician specifically noted that the Veteran was at high risk for developing CAD in the near future.  Subsequent to the VA examinations, a private cardiologist diagnosed the Veteran with "possible CAD" and "probable CAD."  He noted the possibility that the Veteran has atypical symptoms of this condition.  However, the VA physicians neither considered the recent cardiology records nor acknowledged the December 2009 diagnosis of arteriosclerotic cardiovascular disease.  Thus, their opinions are based on incorrect facts and have little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Remand is required to obtain an addendum medical opinion.

Accordingly, the case is REMANDED for the following action:

Request an addendum opinion from the same VA physician who conducted the April 2011 examination.  The entire claims file, including a copy of this remand, must be made available to and reviewed by the physician.  If the physician is no longer employed by the VA, or if he/she determines that a new examination is required, one must be promptly scheduled and conducted.  

In either event (whether the examination is necessary or not) the physician must provide an opinion as to whether the Veteran has coronary artery disease.  

If any other cardiac disability is diagnosed, the physician must provide an opinion as to whether it is at least as likely as not, i.e. a 50 percent probability or greater, that any such disability is attributable to the Veteran's active service, or was caused or aggravated by the Veteran's service-connected diabetes mellitus, type II.

The physician must attempt to reconcile the apparently conflicting medical evidence discussed above and must consider the Fairbanks Cardiology Clinic records dated from January 2010 to April 2012.

A complete rationale for all medical opinions must be provided.  If the physician finds that the requested opinions cannot be rendered without resorting to speculation, the physician should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required) or the physician does not have the needed knowledge or training.

Thereafter, the issue on appeal should be adjudicated in light of all the evidence of record.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the required period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


